Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments
Applicant’s arguments, see Pre-Appeal Conference Request, filed 8/5/2021, with respect to the rejection(s) of claim(s) 1 under 35 USC 102(a)(1)  have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Singhar et al. (US 20160358459).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 -11  are rejected under 35 U.S.C. 103 as being unpatentable over de Clerq et al. (US 8180373l; which has been provided in the IDS) in view of Singhar et al. (US 20160358459).


Regarding claim 1, de Clerq discloses a method for adapting a controlling device to control a one of a plurality of controllable appliances in an environment (Abstract; Fig. 1, controlling device is element 10; controllable appliances are elements 14a – 14d), comprising:
using a radio frequency connection between the controlling device and the one of the plurality of controllable appliances in the environment (column 5, lines 12 - 18);
automatically causing the controlling device to make active a command codeset usable to transmit commands to command functional operations of the one of the plurality of controllable appliances (Abstract, last sentence; column 2, lines 16 – 23; column 4, lines 7- 19; column 7, lines 18 – 28; wherein the command codeset is interpreted as the command set).

de Clerq does not disclose determining when the controlling device is pointing more towards the one of the plurality of controllable appliances relative to remaining ones of the plurality of controllable appliances.

Therefore it would have been obvious to one having ordinary skill in the art, at the time the invention was filed, to use the method, as taught by Singhar in the system of de Clerq because using angle of arrival techniques would help determine the location/direction of appliances easily.


Regarding claim 2, de Clerq discloses automatically causing the controlling device to make active a user interface usable to instruct the controlling device to transmit commands to command functional operations of the one of the plurality of controllable appliances (column 7, lines 18 – 28  discloses “Controlling device 10 may also be configured to simply recall or generate a state, graphical user interface …”; wherein making active the user interface is interpreted as recalling the user interface) when it is determined that the controlling device is pointing more towards the one of the plurality of controllable appliances relative to remaining ones of the plurality of controllable appliances (analyzed as in claim 1 above).





Regarding claim 4, de Clerq discloses the command codeset is retrieved from a remote data store by the controlling device (column 4, lines 10 – 19)  in response to it being determined that the controlling device is pointing more towards the one of the plurality of controllable appliances relative to remaining ones of the plurality of controllable appliances (analyzed as in claim 1 above).


Regarding claim 5, de Clerq discloses the commands are stored in a memory of the controlling device (Fig. 2, element 26 discloses memory; column 3, lines 55 – 59 discloses the command is retrieved from memory. Hence under Rationales for Obviousness, the user interface can also be retrieved from memory)  before it is determined that the controlling device is pointing more towards the one of the plurality of controllable appliances relative to remaining ones of the plurality of controllable appliances (analyzed as in claim 1 above).

Therefore it would have been obvious to one having ordinary skill in the art, at the time the invention was filed, to also store the user interface in memory, because this would a quick retrieval when required to be used.


Regarding claim 6, de Clerq discloses the commands are retrieved from a remote data store by the controlling device (column 4, lines 10 – 19. Hence under Rationales for Obviousness, the user interface can also be retrieved from a remote data store)   in response to it being determined that the controlling device is pointing more towards the one of the plurality of controllable appliances relative to remaining ones of the plurality of controllable appliances (analyzed as in claim 1 above).
As stated above, de Clerq discloses the commands are retrieved from a remote data store. Having the user interface also retrieved from a remote data store is an obvious variation of having the commands retrieved from a remote data store. Under Rationales for Obviousness (MPEP 2143), this is an obvious variation and is therefore not considered patentable. Rationale F applies here. 



Regarding claim 7, de Clerq discloses using a radio frequency connection between the controlling device and the one of the plurality of controllable appliances in the environment to device to determine when the controlling device is pointing more towards the one of the plurality of controllable appliances relative to remaining ones of the plurality of controllable appliances (column 6, lines 24 - 42; column 8, lines 39- 45; column 9, lines 36 – 40; claim 4).
de Clerq does not disclose using an angle of arrival direction finding methodology.
In the same field of endeavor, however, Singhar discloses using an angle of arrival direction finding methodology ([0002] discloses same field of remote controllers;  [0040], last sentence; [0042]; [0063]; [0067]; [0129]).
Therefore it would have been obvious to one having ordinary skill in the art, at the time the invention was filed, to use the method, as taught by Singhar in the system of de Clerq because using angle of arrival techniques would help determine the location/direction of appliances easily.


de Clerq does not disclose using an angle of departure direction finding methodology.
In the same field of endeavor, however, Singhar discloses using an angle of departure direction finding methodology ([0002] discloses same field of remote controllers;  [0042]; [0063]; [0067]; [0145]).
Therefore it would have been obvious to one having ordinary skill in the art, at the time the invention was filed, to use the method, as taught by Singhar in the system of de Clerq because using angle of arrival departure would help determine the location/direction of appliances easily.



Regarding claim 9, de Clerq discloses using a device identifier received from the one of the plurality of controllable appliances to determine the codeset to make active (Abstract, 2nd sentence & last sentence; column 7, lines 19 - 23).

nd sentence & last sentence; column 7, lines 19 - 23).


Regarding claim 11, de Clerq discloses the controlling device and the plurality of controllable appliances communicate via use of a radio frequency network (column 5, lines 12 – 18 discloses RF network; Fig. 4, devices communicate with each other ; column 10, paragraph starting at lines 33+).
de Clerq does not explicitly use the term mesh network. 
However, Fig. 4 has the characteristics of a mesh network wherein nodes transmit data between each other and to other devices and can therefore be interpreted as a mesh network.


Other Prior Art Cited
The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure.

The following patents/publications are cited to further show the state of the art with respect to remote controllers:

Arking et al.  (US 20040266419) discloses system and method for monitoring remote control transmissions.
Ishida (US 20040061621) discloses a remote control system.
Hayes et al.  (US 20030189509) discloses system and method for automatically setting up a universal remote control.
Bae et al.  (US 20030076240) discloses Remote control system for home appliances and method thereof
Abou-Rizk et al. (US 10771935) discloses device locating using angle of arrival measurements.
Choi (US 10645168) discloses electronic device and controlling method thereof.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADOLF DSOUZA whose telephone number is (571)272-1043. The examiner can normally be reached Mon - Fri 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh M Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADOLF DSOUZA/Primary Examiner, Art Unit 2632